Appeal by defendant: (1) from a judgment of the County Court, Queens County, rendered June 27, 1958, convicting him, after a jury trial, of grand larceny in the first degree for using and operating an automobile without the owner’s consent (Penal Law, § 1293-a), and sentencing him to serve a term of two to seven years; and (2) from every intermediate order made in the action. Judgment affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.